EXHIBIT 10.1
 
AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (hereinafter called the "Merger Agreement") is
made as of August 23, 2010, by and between MIB DIGITAL, INC., a Florida
corporation ("MIB "), and CAHABA PHARMACEUTICALS, INC., a Nevada corporation
("Cahaba ").  MIB and Cahaba are sometimes referred to as the "Constituent
Corporations."




A.           The authorized capital stock of MIB consists of two-hundred and
fifty million (250,000,000) shares of common stock, par value $.0001 per share.
 The authorized capital stock of Cahaba consists of three-hundred and ten
million (310,000,000) shares, of which three-hundred million (300,000,000)
shares are common stock, $0.001 par value, and ten million (10,000,000) shares
are preferred stock, $0.001 par value.




B.           The directors of the Constituent Corporations deem it advisable and
to the advantage of the Constituent Corporations that MIB merge into Cahaba upon
the terms and conditions herein provided.


NOW, THEREFORE, for one dollar and other good and valuable consideration
mutually exchanged, the receipt and sufficiency of which is hereby acknowledged,
the parties do hereby adopt the plan of reorganization encompassed by this
Merger Agreement and do hereby agree that MIB shall merge into Cahaba on the
following terms, conditions and other provisions:


1.  TERMS AND CONDITIONS.


1.1 Merger.  MIB shall be merged with and into Cahaba (the "Merger"), and Cahaba
shall be the surviving corporation (the "Surviving Corporation") effective upon
the date when this Merger Agreement is filed with the Nevada Secretary of State
(the "Effective Date").


1.2 Succession.  On the Effective Date, Cahaba shall continue its corporate
existence under the laws of the State of Nevada, and the separate existence and
corporate organization of MIB, except insofar as it may be continued by
operation of law, shall be terminated and cease.


1.3 Transfer of Assets and Liabilities.  On the Effective Date, the rights,
privileges, powers and franchises, both of a public as well as of a private
nature, of each of the Constituent Corporations shall be vested in and possessed
by the Surviving Corporation, subject to all of the disabilities, duties and
restrictions of or upon each of the Constituent Corporations; and all and
singular rights, privileges, powers and franchises of each of the Constituent
Corporations, and all property, real, personal and mixed, of each of the
Constituent Corporations, and all debts due to each of the Constituent
Corporations on whatever account, and all things in action or belonging to each
of the Constituent Corporations shall be transferred to and vested in the
Surviving Corporation; and all property, rights, privileges,  powers and
franchises, and all and every other interest, shall be thereafter the property
of the Surviving Corporation as they were of the Constituent Corporations, and
the title to any real estate vested by deed or otherwise in either of the
Constituent Corporations shall not revert or be in any way impaired by reason of
the Merger; provided, however, that the liabilities of the Constituent
Corporations and of their shareholders, directors and officers shall not be
affected and all rights of creditors and all liens upon any property of either
of the Constituent Corporations shall be preserved unimpaired, and any claim
existing or action or proceeding pending by or against either of the Constituent
Corporations may be prosecuted to judgment as if the Merger had not taken place
except as they may be modified with the consent of such creditors and all debts,
liabilities and duties of or upon each of the Constituent Corporations shall
attach to the Surviving Corporation, and may be enforced against it to the same
extent as if such debts, liabilities and duties had been incurred or contracted
by it.
 
 
 

--------------------------------------------------------------------------------

 


1.4 Common Stock of MIB and Cahaba.  On the Effective Date, by virtue of the
Merger and without any further action on the part of the Constituent
Corporations or their shareholders, (i) each one (1) share of common stock of
MIB issued and outstanding immediately prior thereto shall be converted into
eight and one-third (8 1/3) shares of fully paid and nonassessable shares of
common stock of Cahaba, and (ii) each share of common stock of MIB issued and
outstanding immediately prior thereto shall be cancelled.


1.5 Stock Certificates.  On and after the Effective Date, all of the outstanding
certificates which prior to that time represented shares of the Common Stock of
MIB shall be deemed for all purposes to evidence ownership of and to represent
the shares of Cahaba into which such shares of MIB represented by such
certificates have been converted as herein provided and shall be so registered
on the books and records of the Surviving Corporation or its transfer agent.
 The registered owner of any such outstanding stock certificate shall, until
such certificate shall have been surrendered for transfer or conversion or
otherwise accounted for to the Surviving Corporation or its transfer agent, have
and be entitled to exercise any voting and other rights with respect to and to
receive any dividend and other distributions upon the shares of Cahaba evidenced
by such outstanding certificate as above provided.


2.  CHARTER DOCUMENTS, DIRECTORS AND OFFICERS


2.1 Certificate of Incorporation and Bylaws.  The Certificate of Incorporation
of Cahaba in effect on the Effective Date shall continue to be the Certificate
of Incorporation of the Surviving Corporation.


2.2 Directors.  The directors of MIB immediately preceding the Effective Date
shall become the directors of the Surviving Corporation on and after the
Effective Date to serve until the expiration of their terms and until their
successors are elected and qualified.


2.3 Officers.  The officers of MIB immediately preceding the Effective Date
shall become the officers of the Surviving Corporation on and after the
Effective Date to serve at the pleasure of its Board of Directors.


3.  MISCELLANEOUS.


3.1 Further Assurances.  From time to time, and when required by the Surviving
Corporation or by its successors and assigns, there shall be executed and
delivered on behalf of MIB such deeds and other instruments, and there shall be
taken or caused to be taken by it such further and other action, as shall be
appropriate or necessary in order to vest or perfect in or to conform of record
or otherwise, in the Surviving Corporation the title to and possession of all
the property,  interests,  assets, rights, privileges, immunities, powers,
franchises and authority of MIB and otherwise to carry out the purposes of this
Merger Agreement, and the officers and directors of the Surviving Corporation
are fully authorized in the name and on behalf of MIB or otherwise to take any
and all such action and to execute and deliver any and all such deeds and other
instruments.  


3.2 Amendment.  At any time before or after approval by the shareholders of MIB,
this Merger Agreement may be amended in any manner (except that, after the
approval of the Merger Agreement by a majority of the shareholders of MIB, the
principal terms may not be amended without the further approval of the
shareholders of MIB) as may be determined in the judgment of the respective
Board of Directors of Cahaba and MIB to be necessary, desirable, or expedient in
order to clarify the intention of the parties hereto or to effect or facilitate
the purpose and intent of this Merger Agreement.
 
 
2

--------------------------------------------------------------------------------

 


3.3 Conditions to Merger.  The obligations of the Constituent Corporations to
effect the transactions contemplated hereby is subject to satisfaction of the
following conditions (any or all of which may be waived by either of the
Constituent Corporations in its sole discretion to the extent permitted by law):


(a) the Merger shall have been approved by the shareholders of MIB in accordance
with applicable provisions of the Florida Business Corporation Act; and


(b) MIB, as sole stockholder of Cahaba, shall have approved the Merger in
accordance with the General Corporation Law of the State of Nevada; and


(c) any and all consents, permits, authorizations, approvals, and orders deemed
to be material to consummation of the Merger by the Boards of Directors of MIB
and Cahaba shall have been obtained.


3.4 Abandonment or Deferral.  At any time before the Effective Date, this Merger
Agreement may be terminated and the Merger may be abandoned by the Board of
Directors of either MIB or Cahaba or both, notwithstanding the approval of this
Merger Agreement by the shareholders of MIB or Cahaba, or the consummation of
the Merger may be deferred for a reasonable period of time if, in the opinion of
the Boards of Directors of MIB and Cahaba, such action would be in the best
interest of such corporations.  In the event of termination of this Merger
Agreement, this Merger Agreement shall become void and of no effect and there
shall be no liability on the part of either Constituent Corporation or its Board
of Directors or shareholders with respect thereto.


3.5 Counterparts.  In order to facilitate the filing and recording of this
Merger Agreement, the same may be executed in any number of counterparts, each
of which shall be deemed to be an original.




IN WITNESS WHEREOF, this Merger Agreement, having first been duly approved by
the Board of Directors of MIB and Cahaba, is hereby executed on behalf of each
said corporation and attested by their respective officers thereunto duly
authorized.




MIB DIGITAL, INC.
(a Florida corporation)
          
CAHABA PHARMACEUTICALS, INC.
(a Nevada corporation)
                             
By:
 ­/s/ Scott Hughes
 
By:
 /s/ Barrett S. DiPaolo
 
Scott Hughes, President
   
Barrett S. DiPaolo, President



 
3

--------------------------------------------------------------------------------

 